DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-9, 11-14, and 16-23 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or make obvious for “control transmission of an uplink transmission permission frame including resource allocation information indicating allocated uplink transmission resources in response to the response uplink frame including the buffered data information; and determine whether or not permission for data transmission of a data size indicated by the buffer data information is given”, when such uplink transmission permission is considered within the specific structure or combination of steps recited in the device of claim 1 or in the method of claim 14. The prior art of record fails to teach or make obvious for “control reception of an uplink transmission permission frame including resource allocation information indicating allocated uplink transmission resources in response to the response uplink frame including the buffered data information; and wherein the uplink transmission permission frame is based on a determination of whether or not permission for data transmission of a data size indicated by the buffer data information is given”, when such uplink transmission permission is considered within the specific structure “the attribute information includes information of a type of frame of the response uplink frame, and the type of frame is selected from a plurality of predetermined frame types, wherein the type of frame is selected based on a size of the frame from the plurality of predetermined frame types including a control frame type, a management frame type and a data frame type”, when such attribute information is considered within the specific structure recited in the device of claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duc T Duong whose telephone number is (571)272-3122. The examiner can normally be reached Mon-Fri; 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DUC T DUONG/Primary Examiner, Art Unit 2467